306 S.W.3d 708 (2010)
STATE of Missouri, Respondent,
v.
Mario Alvino GRIFFITH, Appellant.
No. WD 70182.
Missouri Court of Appeals, Western District.
April 6, 2010.
Margaret Mueller Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Mario Griffith appeals his conviction by a jury of acting in concert with another to sell a controlled substance. Affirmed. Rule 30.25(b).